DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ito et al. (US 2010/0137540, “Ito”).
Regarding claims 1 and 3, Ito teaches a substrate layer (e.g., [0234], [0237], [0239]) that may have thereover a hard coating layer ([0007] – [0009], [0234], [0239]) that comprises a UV curable (e.g., [0209], [0210]; additionally functional components may be curable via UV radiation, e.g., acrylate functional fluoro-components, [0185]) component that contains a fluorine based functional group ([0183] – [0185], [0209], [0210]) and contains a fluorine-based solvent ([0217], including, e.g., perfluorohexane) in an amount reading on from 0.1 to 40 percent by weight (or 30% by weight, see [0217], [0219]). The Examiner notes that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Please see MPEP 2144.05.
Regarding claim 2, Ito additionally teaches that the fluorine-based UV-curable functional-group-containing compound may be in an amount of from 0.01 to 50% by weight ([0229], [0236])). 
Regarding claim 4, Ito additionally teaches that the fluorine-based UV-curable functional-group-containing compound may comprise, for example, a perfluoro-alkyl-group-containing (meth)acrylate ([0185]).  
Regarding claim 5, Ito additionally teaches that the solvent may be perfluorohexane ([0217]). 
Regarding claim 6, Ito additionally teaches that the composition may include additives such as a photoinitiator ([0205], [0208] – [0210], e.g., ultraviolet ray initiators). 
Regarding claim 7, Ito additionally teaches that the layer may have a  water contact angle of greater than 100 degrees (see Table 2, [0263]). Additionally, because the coating may be varied in its level of hardness ([0161], [0177]) adjusting the constitutional elements of the layer so as to improve surface toughness, particularly for applications such as protective films for display devices and other protective film applications ([0267]) would have resulted in a film having the claimed contact angle under the claimed testing conditions of claim 8. The Examiner notes that what is meant by the term “eraser” is not specified in the language of the claim. 
Regarding claim 9, Ito additionally teaches that the hard coating film may be applied to a window (e.g., transparent glass substrate, which may be considered to be a “window”, [0237]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito.
Regarding claim 8, Ito teaches that the layer may have a  water contact angle of greater than 100 degrees (see Table 2, [0263]). Additionally, because the coating may be varied in its level of hardness ([0161], [0177]) adjusting the constitutional elements of the layer so as to improve surface toughness, particularly for applications such as protective films for display devices and other protective film applications ([0267]). It therefore would have been both expected and obvious to the person of ordinary skill in the art at the time of filing to have adjusted the components of the film in order to have a good contact angle under the claimed testing conditions of claim 8. The Examiner notes that what is meant by the term “eraser” is not specified in the language of the claim.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito as applied to claim 1, above, and further in view of Han et al. (US 2015/0132520, “Han”).
Regarding claims 9 and 10, while Ito teaches generally that the hard coating film may be used in a display device ([0239]), Ito fails to specifically teach the structure of such a display device. However, in the same field of endeavor of display devices (e.g., [0007]), Han teaches a display device having a window ([0043], [0047]), a display panel (e.g., [0035], display panel 10, Fig. 5), and a touch sensor and polarizing plate between the display panel and the window ([0051], Fig. 5, layers 31). Because Ito fails to teach a specific display structure, it would have been necessary for the person of ordinary skill to consult the literature for the particulars of such a device. It would have been obvious to have applied the hardcoating layer of Ito in a device having the structure of Han for the benefit of its specific display structure and in order to apply its good physical and chemical properties including water repellency, antifouling, and charge controlling properties to a specific display device (Ito, [0007]).
    PNG
    media_image1.png
    310
    605
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J FROST whose telephone number is (571)270-5618.  The examiner can normally be reached on Monday to Friday, 8:00am to 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J FROST/Primary Examiner, Art Unit 1782